DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, 7, 9-12, 14, 16-19, 21, 27, 29, 33, 35, 37-39, and 46-50 are pending.
Claims 2-4, 6, 8, 13, 15, 20, 22-26, 28, 30-32, 34, 36, 40-45 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9-12, 14, 16-17, 21, 27, 33, 35, 38, 46, and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Moll et al. (US 20110137322 A1,  June 9, 2011) (hereinafter “Moll”) in view of Fernandez (ROS Package Summary for twist_mux, November 13, 2014), available at http://wiki.ros.org/ twist_mux (hereinafter “Fernandez”).
Regarding claims 1, 9-12, 14, 16-17, 21, 27, 33, 35, 38, 46, and 48-50, Moll teaches a computer-assisted medical system (and a method of use) comprising: a plurality of manipulators; a user input system operable to generate signals to control the plurality of manipulators, a portion of the user input system being movable relative to the plurality of manipulators; and a controller configured to execute instructions to perform operations.  See, e.g., [0012]-[0016].  Moll also teaches re-alignment of master-slave system during the association process.  See, e.g., Fig. 18 and [0156], [0171].
However, Moll does not teach the recited pairing mode.  
Fernandez teaches a pairing mode, implemented according to the publisher-subscriber design pattern (§3) and in terms of timeout, priority, and locks (§4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Fernandez with the invention taught by Moll such that the invention further comprises: in a pairing mode, associating a first manipulator of the plurality of manipulators with the portion of the user input system based on movement of the portion of the user input system relative to the first manipulator (thereby generating a control message), and, in a following mode, controlling motion of the first manipulator in accordance with an indication generated by the user input system in response to operation of the portion of the user input system by a user (as recited in claims 1, 27, and 46); further comprising: a sensor system configured to indicate, to the controller, a relative movement between the portion of the user input system and the first manipulator, wherein associating the first manipulator of the plurality of manipulators with the portion of the user input system comprises: associating the first manipulator with the portion of the user input system in response to the relative movement between the portion of the user input system and the first manipulator satisfying an association condition (as recited in claim 9); wherein the association condition comprises movement of the portion of the user input system to a region within a predefined distance from the first manipulator (as recited in claims 10 and 33); wherein: the sensor system comprises a contact sensor (construed as sensor(s) in input system) on the portion of the user input system or on the first manipulator, the contact sensor being configured to indicate contact between the portion of the user input system and the first manipulator, and the association condition comprises contact between the portion of the user input system and the first manipulator (as recited in claims 11 and 33); wherein the association condition comprises motion of the portion of the user input system being directed toward a first region defined by a location of the first manipulator (as recited in claim 12); wherein the first region is distinct from a second region defined by a location of a second manipulator of the plurality of manipulators; and wherein the operations further comprise: in the pairing mode, associating the second manipulator with the portion of the user input system based on motion of the portion of the user input system being directed toward the second region (as recited in claim 14); wherein the operations further comprise: initiating the following mode after an orientation of the portion of the user input system is aligned with an orientation of the first manipulator (as recited in claim 16); wherein associating the first manipulator with the portion of the user input system comprises associating the first manipulator with the portion of the user input system only if the portion of the user input system is in an unassociated (i.e., unlocked) state and another of the plurality of manipulators is not associated with the portion of the user input system (as recited in claim 17); wherein the operations further comprise: in the pairing mode, completing association of the first manipulator with the portion of the user input system in response to a confirmation signal (as recited in claim 21); wherein associating the first manipulator of the plurality of manipulators with the portion of a user input system based on the movement of the portion of the user input system relative to the first manipulator comprises: associating the first manipulator with the portion of the user input system in response to a sensor system indicating motion of the portion of the user input system toward a first region defined by a location of the first manipulator (as recited in claim 35); wherein associating the first manipulator of the plurality of manipulators with the portion of a user input system based on the movement of the portion of the user input system relative to the first manipulator comprises: associating the first manipulator with the portion of the user input system only if the portion of the user input system is in an unassociated (i.e., unlocked) state, or associating the first manipulator with the portion of the user input system only if another of the plurality of manipulators is not associated with the portion of the user input system  (as recited in claim 38); wherein associating the first manipulator of the plurality of manipulators with the portion of a user input system based on the movement of the portion of the user input system relative to the first manipulator comprises: associating the first manipulator with the portion of the user input system in response to movement of the portion of the user input system to a region within a predefined distance from the first manipulator; or associating the first manipulator with the portion of the user input system in response to contact between the portion of the user input system and the first manipulator; or associating the first manipulator with the portion of the user input system in response to a sensor system indicating motion of the portion of the user input system toward a first region defined by a location of the first manipulator (as recited in claim 48); wherein the operations further comprise: initiating the following mode after associating the first manipulator of the plurality of manipulators with the portion of a user input system and after an orientation of the portion of the user input system is aligned with an orientation of the first manipulator (as recited in claim 49); wherein the user input system comprises a plurality of user input devices, the operations further comprising: guiding association of the first manipulator with the portion of the user input system based on positions or orientations of the plurality of manipulators relative to the plurality of user input devices (as recited in claim 50) in order to improve the usability of the invention.  

Claims 5, 7, 18, 19, 29, 37, 39, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Moll in view of Fernandez, as applied to claim 1, and further in view of Kurenov et al. (US 20100291520 A1, November 18, 2010) (hereinafter “Kurenov”).
Regarding claims 5, 7, 18, 19, 29, 37, 39, 47, Moll teaches a computer-assisted medical system except comprising haptic feedback.  Kurenov teaches haptic feedback to simulate the working environment of associated end effector.  See, e.g., [0006], [0011].  Kurenov also teaches virtual representations of the end effector interacting in a virtual environment.  See, e.g., Figs. 12A-12E.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kurenov with the invention taught by Moll (in view of Fernandez) such that the invention further comprises wherein associating the first manipulator with the portion of the user input system based on the movement of the portion of the user input system relative to the first manipulator comprises: providing feedback indicative of a proposed association between the portion of the user input system and the first manipulator in response to the movement of the portion of the user input system relative to the first manipulator, and then associating the first manipulator with the portion of the user input system in response to receiving a signal indicative of a user confirmation of the proposed association (as recited in claims 5, 29, and 47); further comprising: an indicator system to generate a human-perceptible indication of an association state of the first manipulator, wherein the indicator system comprises a plurality of indicator devices, a first indicator device being attached to the first manipulator, and a second indicator device being attached to a second manipulator of the plurality of manipulators (as recited in claim 7); wherein: the user input system comprises a plurality of user input devices, a first user input device of the plurality of user input devices being operable to generate the indication, and the operations further comprise: guiding association of the first manipulator with the portion of the user input system based on positions or orientations of the plurality of manipulators relative to the plurality of user input devices (as recited in claims 18 and 39); further comprising a display device to present imagery of a plurality of instruments supported by the plurality of manipulators, wherein the operations further comprise: initiating the pairing mode only if the user is positioned to view the imagery presented by the display device (as recited in claim 19); further comprising: initiating the following mode after associating the first manipulator of the plurality of manipulators with the portion of a user input system and after an orientation of the portion of the user input system is aligned with an orientation of the first manipulator (as recited in claim 37) in order to improve the usability of the invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792